DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 9-11, 13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bales et al. (6486453) in view of Belinoff et al. (20080229935).
Bales teaches a method for controlling a cooker (col. 4 lines 39-49), the method comprising:
receiving via a user input (col. 4 lines 18-22) a selection from a menu (col. 4 lines 46-47) and a cooking start signal (col. 5 lines 42-44), the menu including a manual cooking mode (col. 4 lines 46-47; with respect to My Recipes, Other Option) and an automatic cooking mode (col. 4 lines 46; Turbo Cook), 
when the automatic cooking mode is selected (col. 4 lines 55-56), determining via a controller (col. 4 lines 7-10) whether a user operation mode is required (col. 5 line 50; 80% of cook time reached; relative time; alternatively col. 5 lines 49-51; affirmative) based on whether an input type of dish to be cooked requites a manual user operation during cooking (col. 5 lines 49-53; check food) and 
when it is determined that the user operation mode is required (col. 5 lines 49-51), performing via the controller the user operation mode (col. 5 lines 49-56), wherein the performing of the user operation mode includes:
outputting operation information in which letters or drawings are output through a display provided at a main body of the cooker (col. 5 lines 16-19; preheat time delay; col. 5 lines 44-45 time; col. 5 lines 50-51; indicate through display), the operation information including a future time point at which a predetermined manual user operation has to be performed (col. 5 lines 39-41; col. 5 lines 44-45;); 
after the outputting of the operation information (col. 5 lines 40-45), operating via the controller a drive of the cooker to provide heat for cooking (col. 4 lines 55-65);
during the operating of the drive (col. 5 lines 49-51 prior to completion), sensing a drive operation time (col. 5 lines 49-51; 80% of cook time reached) and determining via the controller whether the drive operation time has reached the predetermined manual user operation time (col. 5 lines 49-51; 80% of cook time reached),
when the drive operation time has reached the predetermined manual user operation time, outputting via the controller an alarm to the user (col. 5 lines 51-52) and sensing an alarm output time (col. 5 lines 56-59), wherein, after starting the outputting of the alarm, the user operation mode further includes:
when a door is opened (col. 5 line 60), ending the outputting of the alarm and the sensing of the drive operation time (col. 5 line 60), and after the door is closed again, ending the user operation mode and resuming the operation of the drive and the sensing of the drive operation time (col. 6 lines 8-11) and, when the sensed alarm output time reaches a predetermined alarm output time and the door has not been opened (col. 5 lines 57-60), ending the outputting of the alarm (col. 5 lines 57-60), ending the user operation mode (col. 5 lines -60), and determining whether the drive operation time has reached a predetermined entire cooking time (col. 5 lines 44-47; col. 6 lines 8-10), wherein, when the drive operation time bas reached the predetermined entire cooking time, the operating of the drive is stopped (col. 6 lines 9-10), and when the drive operation time has not reached the predetermined entire cooking time (col. 6 lines 8-10; proceed), the operating of the drive and the sensing of the drive operation time continues until the predetermined entire cooking time has elapsed (col. 6 lines 8-10). 
Bales teaches menu driven control systems for ovens including controlling cooking operation sequences by defined times including a check food option and thus one of ordinary skill in the art would have been motivated to look to the art of mid-cooking adjustment providing the user with the opportunity to check the food during cooking as taught by Belinoff (par. 0036).
Thus since both teach indicating to a user a time to check the food, since both teach a same time to check relative a cooking process, since Bales teaches a switch associated with the door to send a message to the controller in the event the door is opened (col. 5 lines 52-56) and since Belinoff teaches a same opening of a door to indicate the food is being checked (par. 0036).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to cause the controller to stop the operating of the drive when the door is opened as taught by Belinoff (par. 0037) for its art recognized purpose of pausing heating when the food is being checked as determined by a door opening as desired by both during a cooking process and achieving the advantage providing the user a time during cooking to manually check the food.
With respect to claim 3, the outputting of the operation information includes displaying the predetermined manual user operation time through the display when cooking begins (col. 5 lines 44-45).
Wherein the performing of the user operation mode includes, when the predetermined manual user operation time is reached, outputting letters or drawings that inform the user of the predetermined manual user operation time through the display (col. 5 lines 50-51; indicate through display).
The performing of the user operation mode includes outputting through the display at least one of a time remaining until the predetermined manual user operation time or a time remaining until the predetermined entire cooking time (col. 5 lines 44-45).
Wherein the time remaining until the predetermined manual user operation time is repeatedly lit and extinguished (col. 5 lines 50-51; indicate through display; repeatedly with respect to subsequent operations, claim not limited to repeatedly during).
With respect to claim 11, the operating of the drive includes outputting the predetermined entire cooking time through the display and counting down from the predetermined entire cooking time as the drive operation time elapses (col. 5 lines 22-26).
During the performing of the user operation mode, the display outputs the required manual user operation, the requited manual user operation including at least one of turning over food being cooked, adding cooking ingredients, or mixing cooking ingredients.
With respect to claim 13, a method for controlling a cooker, the method comprising:
receiving a selection via a user input (col. 4 lines 39-47) of a type of dish to be cooked in an automatic cooking mode (col. 4 lines 63-66);
determining via a controller (col. 5 line 50) whether the type of dish to be cooked requires a manual user operation during cooking (col. 5 lines 49-51); and 
performing, via the controller, a user operation mode when it is determined that the type of dish to be cooked requires the manual user operation (col. 5 lines 49-60), wherein the performing of the user operation mode includes:
outputting operation information via letters or drawings output through a display provided at a main body of the cooker (col. 5 lines 39-42; col. 5 lines 5 lines 44-45), the operation information including a predetermined manual user operation time at which the manual user operation has been performed (col. 5 lines 49-51; 80% of total cook time; col. 5 lines 5 lines 44-45),
after the outputting of the operation information (col. 5 lines 44-48), operating via the controller a drive of the cooker for a heat source for cooking (col. 4 lines 55-59);
after the operating of the drive (col. 5 line 49), determining via the controller whether a drive operation time has reached the predetermined manual user operation time (col. 5 lines 49-51; 80% of cook time reached); and
when the drive operation time has reached the predetermined manual user operation time, outputting via the controller an alarm to the user (col. 5 lines 50-53) and determining whether a time elapsed after the alarm has been output has reached a predetermined amount of alarm output time (col. 5 lines 57-60) and 
ending the outputting of the alarm when a door is opened (col. 5 lines 53-56) and it is determined that the time elapsed after the alarm has been output has not reached the predetermined amount of alarm output time (col. 5 lines 56-60; time not exceeded) and, when the door is not opened and it is determined that the time elapsed after the alarm has been output has reached the predetermined amount of alarm output time (col. 5 lines 57-60), ending the outputting of the alarm when the predetermined amount of alarm output time has elapsed (col. 5 lines 57-60),
wherein, when the door is opened, and after the door is closed again, the user operation mode ends, and the drive is turned on if the controller determines that an entire cooking time has not elapsed and continues to operate the drive until the entire cooking time has elapsed (col. 6 lines 8-11); and,
when it is determined that the time elapsed after the alarm has been output has reached the predetermined amount of alarm output time and the door is not opened (col. 5 lines 57-60), the user operation mode ends, the controller determines whether the entire cooking time has elapsed and continues to operate the drive when the entire cooking time has not elapsed, and continues to operate the drive until the entire cooking time has elapsed (col. 6 lines 8-11).
Bales teaches menu driven control systems for ovens including controlling cooking operation sequences by defined times including a check food option and thus one of ordinary skill in the art would have been motivated to look to the art of mid-cooking adjustment providing the user with the opportunity to check the food during cooking as taught by Belinoff (par. 0036).
Though silent to when the door is opened, the operation of the drive is stopped until the door is closed again, since both teach indicating to a user a time to check the food, since both teach a same time to check relative a cooking process, since Bales teaches a switch associated with the door to send a message to the controller in the event the door is opened (col. 5 lines 52-56) and since Belinoff teaches a same opening of a door to indicate the food is being checked (par. 0036).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to cause the controller to stop the operating of the drive when the door is opened as taught by Belinoff (par. 0037) for its art recognized purpose of pausing heating when the food is being checked as determined by a door opening as desired by both during a cooking process and achieving the advantage providing the user a time during cooking to manually check the food.
With respect to claim 15, wherein the outputting of the alarm includes displaying the drive operation time through the display measured from when cooking begins (col. 5 lines 44-48).
wherein the performing of the user operation mode includes, when the predetermined manual user operation time is reached, outputting letters or drawings that inform the user of the predetermined manual user operation time through the display (col. 5 lines 50-51; indicate through display), and wherein determining whether the time elapsed after the alarm has been output has reached the predetermined amount of alarm output time occurs after outputting letters or drawings that inform the user of the predetermined manual user operation time (col. 5 lines 57-60).
The door is provided at the main body to open and close a cooking compartment in which food is cooked (col. 2 lines 39-40).
Wherein the operating of the drive includes outputting a remaining time from the entire cooking time through the display (col. 5 lines 44-47), the remaining time being based on the drive operation time and the entire cooking time (col. 5 lines 44-47)


Claims 5, 12, 17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bales et al. (6486453) in view of Belinoff et al. (20080229935) and Richardson (20110132201).
With respect to claim 21, a method for controlling a cooker, comprising:
receiving a command selected from a menu via a manipulation panel provided on a main body of the cooker (col. 4 lines 40-47), the menu including a manual cooking mode (col. 4 lines 46-47; My Recipes) and an automatic cooking mode (col. 4 line 46; Turbo Cook),
when the manual cooking mode is selected (col. 6 lines 57-59), operating a heater (col. 3 lines 13-15) and a display (col. 6 lines 59-68) based on received commands from the manipulation panel (col. 6 lines 57-59), the heater being configured to heat food provided in a cooking compartment of the main body (col. 6 lines 14-20, lines 65-68);
when the automatic cooking mode is selected (col. 5 lines 1), receiving an initial command (col. 5 lines 15-21) and a start command (col. 5 line 42-44), the initial command including at least one of a cooking function (col. 5 lines 14-15) or a type of dish to be cooked (col. 5 lines 13-14);
determining, based on the initial command, whether a manual operation by the user is required (col. 5 lines 49-51; user determined);
when it is determined the manual operation is not required (col. 5 lines 57-60; door not opened), operating the heater and display according to information stored in a memory that corresponds to the initial command (col. 5 lines 59-60; original program), 
when it is determined that a manual operation by the user is required (col. 5 line 60; user determined open), determining a predetermined first time after the start command is received at which the manual operation by the user is performed (col. 5 lines 49-51) and determining an overall cooking time based on information stored in the memory that corresponds to the initial command (col. 5 lines 49-51);
operating the heater and the display for the predetermined first time according to information stored in the memory that corresponds to the initial command (col. 5 lines 45-48);
after the predetermined first time has elapsed (col. 5 lines 49-51; 80% of cook time), sounding an alarm (col. 5 line 51-52), displaying a cooking instruction on the display (col. 5 line 50-51; indicate through display), and continuing operating the heater (col. 6 lines 8-11), the cooking instruction being based on information stored in the memory that corresponds to the initial command (col. 5 lines 44-51):
determining whether an alarm output time has reached a predetermined alarm output time (col. 5 lines 57-60);
during sounding of the alarm and before the predetermined alarm output time has elapsed, if a door opening and closing the cooking compartment has been opened (col. 5 line 60), stopping the sounding of the alarm (col. 5 lines 60), and if the door has been closed again (col. 6 lines 8-11), operating the heater and the display until the time the heater has been operated equals the overall cooking time according to information stored in the memory that corresponds to the initial command (col. 6 lines 8-11); and after the predetermined alarm output time has elapsed, if the door has not been opened (col. 5 lines 57-60), stopping the sounding of the alarm and continuing to operate the heater and the display until the overall cooking time (col. 5 lines 59-60; proceed according to original). 
Bales teaches menu driven control systems for ovens including controlling cooking operation sequences by defined times including a check food option and thus one of ordinary skill in the art would have been motivated to look to the art of mid-cooking adjustment providing the user with the opportunity to check the food during cooking as taught by Belinoff (par. 0036) and Richardson.
Thus since both teach indicating to a user a time to check the food, since both teach a same time to check relative a cooking process, since Bales teaches a switch associated with the door to send a message to the controller in the event the door is opened (col. 5 lines 52-56) and since Belinoff teaches a same opening of a door to indicate the food is being checked (par. 0036).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to cause the controller to stop the operating of the drive when the door is opened as taught by Belinoff (par. 0037) for its art recognized purpose of pausing heating when the food is being checked as determined by a door opening as desired by both during a cooking process and achieving the advantage providing the user a time during cooking to manually check the food.
Bales teaches providing an audible alarm, where Richardson teaches a same alarm provided by a speaker (par. 0045).
Thus with respect to Independent claim 21 and claims 5 and 17, since Bales recognizes and teaches an audible alarm, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a means for outputting the alarm as taught by both, such as a speaker as further taught by Richardson (par. 0045) thus achieving the desired audible alerting to the user.
Bales teaches programmed recipe cooking instructions, in addition to teaching providing a programmed time to alert a user during the cooking the progress.  Thus since Bales teaches checking the cooking program during cooking, since the food type and recipe is variable and since Richardson teaches that some food programs may require additional ingredients or mixing during cooking (par. 0045).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the programmed teachings of Richardson where the recipe may require the ingredients be stirred or additional ingredients be added during an overall cook time as taught by both thus providing a same reminder to the user during a cooking to check to the food as taught by Bales and more specifically to stir the food or add additional ingredients to the cooking vessel at the times which are required by the recipe as taught by Richardson (par. 0045).

Response to Arguments
Applicant’s arguments with respect to the rejection(s) in view of Edamula have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bales and Belinoff.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792